Citation Nr: 1146956	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	California Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1963 to January 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2009, the Veteran submitted a statement and withdrew his request for a Board hearing.  

The claim was remanded by the Board in February 2010 for additional development.  As described below, the requested development has been completed; no further action to ensure compliance with the remand directive on this issue is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

During the appeal period, in a rating decision in February 2011, the RO granted the claim of service connection for basal cell carcinoma and the claim is no longer in appellate status.  The issue of the effective date of the grant of service connection, raised by the Veteran in a statement in February 2011, has not been developed for appellate review, contrary to the impression in letter by the RO to the Veteran in August 2011, and the issue of an earlier effective date for the grant of service connection for basal cell carcinoma is referred to the RO for appropriate action


FINDING OF FACT

Tinnitus is related to noise exposure in service. 






CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 






The RO provided pre- and post- adjudication VCAA notice by letters, dated in May 2005 and in June 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the statement of the case in July 2008 and in the supplemental statement of the case, dated in February 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records. 

In May 2006 and in May 2010, VA afforded the Veteran a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examinations and opinions are adequate to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service). 



Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 








Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).





Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran served aboard the USS Alamo in the waters of the Republic of Vietnam from August 1964 to September 1964.  His military occupational specialty was Seaman.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of tinnitus.

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § § 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  But the absence of in-service documentation is not dispositive as to whether the Veteran suffered from tinnitus during service as the Veteran is competent to describe tinnitus, which is capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears or tinnitus is capable of lay observation).  

After service, in May 2001, the Veteran complained of problems hearing.  

On VA examination in May 2006, the Veteran complained of tinnitus.  He stated that in service he was exposed to anti-aircraft gunfire and engine room noise.  He described recreational noise exposure after service.  


The Veteran stated that after service he worked as a display manager, gas station attendant, sign painter, finish carpenter, truck driver, and drug store clerk.  The VA examiner concluded that the Veteran's tinnitus was as likely as not a result of service and that tinnitus could also be the result of occupational noise exposure.  

In May 2007, in a statement in support of his claim, the Veteran stated that he was exposed to engine room noise and anti-aircraft gunfire.  In July 2008, the Veteran asserted that he experienced ringing in his ears in service and since service.

On VA examination in May 2010, the Veteran described noise exposure in service and that tinnitus began in service, following gunnery practice while aboard ship.  The VA examiner noted that the Veteran's occupational history suggested noise exposure as a truck driver and finish carpenter and there was also recreational noise exposure.  The VA examiner stated that an opinion on tinnitus would be speculative, because noise exposure in service was not shown and there was no indication in the service treatment records or in the Veteran's file that tinnitus was incurred in service.  

As the Veteran served aboard ship as a seaman and the ship's routine requires general quarters drills to prepare the ship's guns, and on occasion practice firing the guns, which is consistent with the Veteran's statements that he was exposed to noise from anti-aircraft guns on the ship.  

And the Board finds the Veteran's statement about noise exposure in service credible.  See Washington, 19 Vet. App. 362, 369 (providing that the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  

Also, favorable to the claim is the opinion of one VA examiner, who concluded that the Veteran's tinnitus was as likely as not a result of service and that tinnitus could also be the result of occupational noise exposure.  This opinion is in equipoise as to whether or not tinnitus is related to service and resolving reasonable doubt, the opinion is considered persuasive evidence in support of the claim. 

As for the evidence against the claim, another e VA examiner stated that as there were no records of the Veteran having reported tinnitus during or evidence that tinnitus was incurred in service, it would be speculative to relate the Veteran's self-reported tinnitus to service.  

As the VA examiner did not account for the Veteran's statement that he experience tinnitus in service and since service, which the Veteran is competent to state, and as the VA examiner relied on the absence of medical records to corroborate tinnitus, which under the circumstances of the case, has no probative value as the Board finds that the Veteran was exposed to noise in service, and the Veteran is competent to describe noise exposure and tinnitus in service and since, which the Board finds credible.  

As the Veteran's lay statement is competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  


ORDER

Service connection for tinnitus is granted. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


